Case 3:20-cv-00330-DJH-LLK Document 75 Filed 11/04/20 Page 1 of 7 PageID #: 1848




                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION


 LEXINGTON INSURANCE COMPANY,                )
                                             )
                Plaintiff                    )
                                             )
 and                                         )
                                             )
 STATE NATIONAL INSURANCE                    )
 COMPANY, INC, et al.                        )
                                             )
                Intervening Plaintiffs,      )      CASE NO. 3:20-CV-00330-DJH
                                             )
 v.                                          )
                                             )
 THE AMBASSADOR GROUP LLC, et al.,           )
                                             )
                Defendants.                  )



             AMBASSADOR DEFENDANTS’ ANSWER TO PERFORMANCE’S CROSSCLAIMS


        Defendants The Ambassador Group LLC and Brandon M. White (collectively,

 “Ambassador Defendants”), for their answer to the crossclaims (“Crossclaim”) filed against them

 by Defendant Performance Insurance Group PSC (“Performance”), state as follows:

        1.      With respect to the allegations in paragraph 1 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants are without knowledge or

 information sufficient to form a belief about the truth of the allegations contained within

 paragraph 1 of the Crossclaim and, therefore, deny same.
Case 3:20-cv-00330-DJH-LLK Document 75 Filed 11/04/20 Page 2 of 7 PageID #: 1849




        2.     Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the allegations contained within paragraph 2 of the Crossclaim, and

 therefore deny same.

        3.     Ambassador Defendants admit the allegations contained in paragraph 3 of the

 Crossclaim.

        4.     Ambassador Defendants admit the allegations contained in paragraph 4 of the

 Crossclaim.

        5.     With respect to the allegations in paragraph 5 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained

 within paragraph 5 of the Crossclaim.

        6.     With respect to the allegations in paragraph 6 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained

 within paragraph 6 of the Crossclaim.

        7.     With respect to the allegations in paragraph 7 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 7 of the Crossclaim.

        8.     With respect to the allegations in paragraph 8 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To




                                                2
Case 3:20-cv-00330-DJH-LLK Document 75 Filed 11/04/20 Page 3 of 7 PageID #: 1850




 the extent any response is required, Ambassador Defendants deny the allegations contained

 within paragraph 8 of the Crossclaim.

        9.     With respect to the allegations in paragraph 9 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained

 within paragraph 9 of the Crossclaim.

        10.    Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the remaining allegations contained within paragraph 10 of the

 Crossclaim, and therefore deny same.

        11.    Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the allegations contained within paragraph 11 of the Crossclaim, and

 therefore deny same.

        12.    Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the allegations contained within paragraph 12 of the Crossclaim, and

 therefore deny same.

        13.    Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the allegations contained within paragraph 13 of the Crossclaim, and

 therefore deny same.

        14.    Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the allegations contained within paragraph 14 of the Crossclaim, and

 therefore deny same.




                                                3
Case 3:20-cv-00330-DJH-LLK Document 75 Filed 11/04/20 Page 4 of 7 PageID #: 1851




        15.    Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the allegations contained within paragraph 15 of the Crossclaim, and

 therefore deny same.

        16.    Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the allegations contained within paragraph 16 of the Crossclaim, and

 therefore deny same.

        17.    With respect to the allegations in paragraph 17 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained

 within paragraph 17 of the Crossclaim.

        18.    Ambassador Defendants for their answer to paragraph 18 of the Crossclaim

 incorporate here by reference, pursuant to Fed. R. Civ. P. 10(c), their answers to paragraphs 1

 through 17 of the Crossclaim.

        19.    With respect to the allegations in paragraph 19 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 19 of the Crossclaim.

        20.    With respect to the allegations in paragraph 20 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 20 of the Crossclaim.




                                                4
Case 3:20-cv-00330-DJH-LLK Document 75 Filed 11/04/20 Page 5 of 7 PageID #: 1852




        21.    With respect to the allegations in paragraph 21 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 21 of the Crossclaim.

        22.    With respect to the allegations in paragraph 22 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 22 of the Crossclaim.

        23.    Ambassador Defendants for their answer to paragraph 23 of the Crossclaim

 incorporate here by reference, pursuant to Fed. R. Civ. P. 10(c), their answers to paragraphs 1

 through 22 of the Crossclaim.

        24.    With respect to the allegations in paragraph 24 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 24 of the Crossclaim.

        25.    With respect to the allegations in paragraph 25 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 25 of the Crossclaim.

        26.    Ambassador Defendants expressly deny any allegations contained in the

 Crossclaim not specifically admitted herein.




                                                5
Case 3:20-cv-00330-DJH-LLK Document 75 Filed 11/04/20 Page 6 of 7 PageID #: 1853




                                      AFFIRMATIVE DEFENSES

        27.    The Crossclaim fails to state a claim upon which relief can be granted.

        28.    Ambassador Defendants are not liable to Plaintiff Lexington Insurance Company,

 or Intervening Plaintiffs State National Life Insurance Company, Inc. and National Specialty

 Insurance Company, for any claim or damages.

        29.    Ambassador Defendants are not liable to Performance for any claim or damages.

        30.    Ambassador Defendants are entitled to set off any award of damages to

 Performance on its crossclaims against Ambassador Defendants, with any amount or amounts

 owed by Performance to Ambassador Defendants for other and distinct debts.

        31.    Ambassador Defendants plead any matter which could be asserted as an

 affirmative defense or avoidance, and reserve the right to amend this answer to the Intervening

 Complaint in the event that discovery reveals additional defenses.

                                      Demand For Judgment

        Ambassador Defendants demand judgment in their favor on the claims alleged against

 them in the Crossclaim as follows:

        A.     Dismissing the Crossclaim, and all claims alleged therein against

        Ambassador Defendants, with prejudice;

        B.     Awarding Ambassador Defendants their costs, including but not limited to

        reasonable attorneys’ fees;

        C.     Awarding Ambassador Defendants all other relief to which they may be

        entitled.




                                                6
Case 3:20-cv-00330-DJH-LLK Document 75 Filed 11/04/20 Page 7 of 7 PageID #: 1854




                                           /s/ Kevin A. Imhof
                                           Culver V. Halliday
                                           Kevin A. Imhof
                                           STOLL KEENON OGDEN PLLC
                                           500 West Jefferson Street
                                           Suite 2000
                                           Louisville, Kentucky 40202
                                           (502) 333-6000
                                           culver.halliday@skofirm.com
                                           kevin.imhof@skofirm.com

                                           Attorneys for Defendants
                                           The Ambassador Group LLC and
                                           Brandon White

 124988.167966/8373995.1




                                       7
